DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 09/20/2021.  The arguments set forth are addressed herein below.  Claims 2-21 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 2, 18, and 19 have been amended.  No new matter appears to have been entered.
The amendment to Claims 2, 18, and 19 is sufficient to overcome the corresponding claims objection.  The claim objection has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 09/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 7,637,810 and 8,506,400 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Reasons for Allowance
Claims 2-21 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 

determine a change in location of a second mobile electronic device of a second user; 
responsive at least to (a) determining a change in location of the second mobile electronic device and (b) determining that the first user is using one of the plurality of interactive applications via the mobile electronic device at the first location, cause a communication comprising an alert with information about the first location of the first mobile electronic device to be output at the second mobile electronic device; and
store a first user profile associated with the first user and a second user profile associated with the second user, and wherein content and display of the alert is at least partially dependent upon information in the first user profile and the second user profile, wherein the alert provides directional information based at least partially on the location of the first user.” (substantially encompassed by independent claims 2, 18, and 19).
Claims 2-21 are allowed for the reasons stated above.  Additionally, claims 2-21 are allowable for the reasons set forth by the Applicant with the amendments/remarks filed with the response dated 09/20/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715